DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Applicant’s amendment and request for continued examination filed 02/09/2021.  Claims 1-2, 4-5, 7-13, and 15-24 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 7-13, and 15-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bantz et al. (U.S. 2004/0128694 A1) in view of Dresti et al. (U.S. 2003/0103088 A1).

Claim 1, Bantz teaches:
A control apparatus (Bantz, Fig. 1: 11, 12) comprising:
control circuitry configured to 
control communication circuitry to transmit a signal to a plurality of electronic apparatuses (Bantz, Fig. 1: 30, 37, 38, Paragraphs [0023-0024], Stream requests from computing devices 11 and 12 are sent to server computer 30, and then forwarded to server computer 37 and/or server computer 38.  The computing devices 11 and 12 are personal computing devices, and thus have control circuitry that control communication circuitry that allow the personal computing devices 11 and 12 to communicate on a network, e.g. local area network 22.), the plurality of electronic apparatuses including a plurality of video source devices and a plurality of display devices (Bantz, Paragraphs [0025-0026], The server computers 37 and 38 provide a broadcast of streams to the server computer 30, which forwards the broadcasts to personal computer 11 and/or 12 that requested the stream.  The server computers 30, 37, and 38 are thus functionally equivalent to video source device and/or display devices.  A display device, which is interpreted differently than a display, is a device that provides displayable content.), 
control a first display to display a user interface (Bantz, Fig. 1: 19, 21, Paragraphs [0022] and [0028], The user interfaces 19 and 21 allow for the user to select the desired stream.), the user interface includes a plurality of video source devices (Bantz, Paragraph [0029], Each of the selectable channels represents a video source, e.g. a stream, and corresponding hardware/software required to connect thereto.), 
receive a selection of a selected video source device from the plurality of video source devices (Bantz, Paragraph [0029], The user selects a stream via the user interface 19 and/or 20 (see Bantz, Paragraph [0028]).),
control the first display to display a video content from the selected video source device on the user interface (Bantz, Paragraph [0027], The received video stream is decoded and fed to the media card in the user’s device.  It is noted that the user’s device includes a personal computer (see Bantz, Paragraph [0022]).).
Bantz does not specifically teach:
A graphical user interface, the graphical user interface includes a list of the plurality of electronic apparatuses, the list including information of the plurality of video source devices and the plurality of display devices,
receive a selection of at least one of the plurality of display devices, and  First Preliminary Amendment
control the communication circuitry to cause the at least one of the plurality of display devices that is selected to display the video content from the selected video source devices in response to receiving the selection of the at least one of the plurality of display devices.
Dresti teaches:
A graphical user interface (Dresti, Figs. 3 and 11, Paragraph [0031]), the graphical user interface includes a list of the plurality of electronic apparatuses, the list including information of the plurality of video source devices and the plurality of output devices (Dresti, Fig. 11, Paragraph [0144], Controllable devices include a TV and a cable box, which are examples of a display device, and a video source device, respectively.),
receive a selection of at least one of the plurality of output devices (Dresti, Paragraph [0142], The primary icon in the example display includes a television, which is a display device.), and  First Preliminary Amendment
control the communication circuitry to cause the at least one of the plurality of output devices that is selected to display the video content from the selected video source in response to receiving the selection of the at least one of the plurality of output devices (Dresti, Paragraph [0137], An example implementation includes selecting a watch movies function which controls both the DVD player and the TV to play the contents of the DVD player.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system in Bantz by integrating the teaching of a user interface as taught by Dresti.


Claim 2, Bantz in view of Dresti further teaches:
The control circuitry is further configured to control the communication circuitry to transmit one of a plurality of video contents to one of the plurality of display devices via local area network streaming (Bantz, Paragraph [0023], The video content is streamed at personal computers 11 and 12 via local area network 22.).

Claim 4, Bantz in view of Dresti further teaches:
The video content displayed on the graphical user interface corresponds to the video content displayed on the at least one of the plurality of display devices that is selected (Dresti, Paragraph [0137], In the combination of Bantz in view of Dresti, the selected video content, i.e. the DVD player, would be played on a personal computing device 11 or 12, as taught by Bantz (see Bantz, Paragraph [0023]).).

Claim 5, Bantz in view of Dresti further teaches:
At least one of the plurality of electronic apparatuses is a recorder that is configured to record the video content (Dresti, Paragraph [0045], One device includes a VCR.).

Claim 7, Bantz in view of Dresti further teaches:
The communication circuitry is further configured to communicate with the plurality of electronic apparatuses (Bantz, Fig. 1: 30, 37, 38, Paragraphs [0023-0024]), and wherein the control circuitry is further configured to identify status information indicating a status of the each electronic apparatus of the plurality of electronic apparatuses based on communication between the communication circuitry and the plurality of electronic apparatuses (Dresti, Paragraph [0090], The status of devices may be communicated to the PDA 1150, e.g. home theatre devices.), and control the list of the plurality of electronic apparatuses based on the status of the each electronic apparatus of the plurality of electronic apparatuses (Dresti, Fig. 11, Paragraph [0151], One example status of whether or not a device, e.g. a TV, is on.  The system allows for the turning on or off of the device based on a power button 117 on the display.).

Claim 8, Bantz in view of Dresti further teaches:
To control the list of the plurality of electronic apparatuses based on the status of the each electronic apparatus of the plurality of electronic apparatuses, the control circuitry is further configured to control one of the plurality of electronic apparatuses to be displayed and grayed-out in the list when the status information indicates that the one of the plurality of electronic apparatuses is in thein an inactive state (Dresti, Paragraph [0138], One example status of a device is a device that is not setup with the user interface, which is grayed out.  A status is interpreted as including the status of the device itself, e.g. if the device is on, but also includes the status of the device with respect to the user interface, e.g. if the user interface is programmed to control the device.).

Claim 9, Bantz in view of Dresti further teaches:
The control circuitry is further configured to receive a first command, and convert the first command that is received into a second command for a particular electronic apparatus of the plurality of electronic apparatuses (Bantz, Fig. 2a, 2b, Paragraph [0029], A first command is the selection of one of the plurality of available streams.  A second command is the signal corresponding to the selected ).

Claim 10, Bantz in view of Dresti further teaches:
The communication circuitry is configured to communicate with at least one of the plurality of electronic apparatuses via an IP (internet protocol) network (Bantz, Paragraph [0023], The network utilizes the Internet 99 for communicating with one of the server computers 37 and 38 (see also Dresti, Paragraph [0030]).).

Claim 11, Bantz teaches:
A method comprising: 
controlling, with control circuitry, a communication circuitry to transmit a signal to a plurality of electronic apparatuses (Bantz, Fig. 1: 30, 37, 38, Paragraphs [0023-0024], Stream requests from computing devices 11 and 12 are sent to server computer 30, and then forwarded to server computer 37 and/or server computer 38.  The computing devices 11 and 12 are personal computing devices, and thus have control circuitry that control communication circuitry that allow the personal computing devices 11 and 12 to communicate on a network, e.g. local area network 22.), the plurality of electronic apparatuses including a plurality of video source devices and a plurality of display devices (Bantz, Paragraphs [0025-0026], The server computers 37 and 38 provide a broadcast of streams to the server computer 30, which forwards the broadcasts to personal computer 11 and/or 12 that requested the stream.  The server computers 30, 37, and 38 are thus functionally equivalent to video source devices and/or display devices.); 
controlling, with the control circuitry, a first display to display a user interface (Bantz, Fig. 1: 19, 21, Paragraphs [0022] and [0028], The user interfaces 19 and 21 allow for the user to select the ), the user interface includes a plurality of video source devices (Bantz, Paragraph [0029], Each of the selectable channels represents a video source, e.g. a stream, and corresponding hardware/software required to connect thereto.), 
receiving a selection of a selected video source device from the plurality of video source devices (Bantz, Paragraph [0029], The user selects a stream via the user interface 19 and/or 20 (see Bantz, Paragraph [0028]).); 
controlling, with the control circuitry, the first display to display a video content from the selected video source device on the user interface (Bantz, Paragraph [0027], The received video stream is decoded and fed to the media card in the user’s device.  It is noted that the user’s device includes a personal computer (see Bantz, Paragraph [0022]).). 
Bantz does not specifically teach:
A graphical user interface, the graphical user interface includes a list of the plurality of electronic apparatuses, the list including information on the plurality of video source devices and the plurality of display devices,
receive a selection of at least one of the plurality of display devices; and 
responsive to receiving the selection of the at least one of the plurality of display devices, controlling, with the control circuitry, the communication circuitry to cause the at least one of the plurality of display devices that is selected to display the video content from the selected video source device.
Dresti teaches:
A graphical user interface (Dresti, Figs. 3 and 11, Paragraph [0031]), the graphical user interface includes a list of the plurality of electronic apparatuses, the list including information on the plurality of video sources and the plurality of output devices (Dresti, Fig. 11, Paragraph [0144], Controllable ),
receive a selection of at least one of the plurality of display devices (Dresti, Paragraph [0142], The primary icon in the example display includes a television, which is a display device.), and  First Preliminary Amendment
responsive to receiving the selection of the at least one of the plurality of display devices, controlling, with the control circuitry, the communication circuitry to cause the at least one of the plurality of display devices that is selected to display the video content from the selected video source device (Dresti, Paragraph [0137], An example implementation includes selecting a watch movies function which controls both the DVD player and the TV to play the contents of the DVD player.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system in Bantz by integrating the teaching of a user interface as taught by Dresti.
The motivation would be integrate an easy to setup system to give the user more options in terms of controllable devices (see Dresti, Paragraph [0003]).

Claim 12, Bantz teaches:
A system (Bantz, Fig. 1) comprising: 
a plurality of electronic apparatuses including a plurality of video source devices and a plurality of display devices (Bantz, Paragraphs [0025-0026], The server computers 37 and 38 provide a broadcast of streams to the server computer 30, which forwards the broadcasts to personal computer 11 and/or 12 that requested the stream.  The server computers 30, 37, and 38 are thus functionally equivalent to video source devices and/or display devices.); and 
a control apparatus including 
control circuitry configured to control communication circuitry to transmit a signal to the plurality of electronic apparatuses (Bantz, Fig. 1: 30, 37, 38, Paragraphs [0023-0024], Stream requests from computing devices 11 and 12 are sent to server computer 30, and then forwarded to server computer 37 and/or server computer 38.  The computing devices 11 and 12 are personal computing devices, and thus have control circuitry that control communication circuitry that allow the personal computing devices 11 and 12 to communicate on a network, e.g. local area network 22.); and 
control a first display to display a user interface (Bantz, Fig. 1: 19, 21, Paragraphs [0022] and [0028], The user interfaces 19 and 21 allow for the user to select the desired stream.), the user interface includes a plurality of video source devices (Bantz, Paragraph [0029], Each of the selectable channels represents a video source, e.g. a stream, and corresponding hardware/software required to connect thereto.), 5Application No. 16/279,411Docket No.: 880001-3470-US04 Amendment dated May 8, 2019 First Preliminary Amendment 
receive a selection of a selected video source device from the plurality of video source devices (Bantz, Paragraph [0029], The user selects a stream via the user interface 19 and/or 20 (see Bantz, Paragraph [0028]).), 
control the first display to display a video content from a selected video source device on the user interface (Bantz, Paragraph [0027], The received video stream is decoded and fed to the media card in the user’s device.  It is noted that the user’s device includes a personal computer (see Bantz, Paragraph [0022]).).
Bantz does not specifically teach:
A graphical user interface, the graphical user interface includes a list of the plurality of electronic apparatuses, the list including information of the plurality of video source devices and the plurality of display devices,
receive a selection of at least one of the plurality of display devices, and 
control the communication circuitry to cause the at least one of the plurality of display devices that is selected to display the video content from the selected video source device in response to receiving the selection of the at least one of the plurality of display devices.
Dresti teaches:
A graphical user interface (Dresti, Figs. 3 and 11, Paragraph [0031]), the graphical user interface includes a list of the plurality of electronic apparatuses, the list including information of the plurality of video source devices and the plurality of display devices (Dresti, Fig. 11, Paragraph [0144], Controllable devices include a TV and a cable box, which are examples of an display device, and a video source device, respectively.),
receive a selection of at least one of the plurality of display devices (Dresti, Paragraph [0142], The primary icon in the example display includes a television, which is a display device.), and  First Preliminary Amendment
control the communication circuitry to cause the at least one of the plurality of display devices that is selected to display the video content from the selected video source device in response to receiving the selection of the at least one of the plurality of display devices (Dresti, Paragraph [0137], An example implementation includes selecting a watch movies function which controls both the DVD player and the TV to play the contents of the DVD player.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system in Bantz by integrating the teaching of a user interface as taught by Dresti.
The motivation would be integrate an easy to setup system to give the user more options in terms of controllable devices (see Dresti, Paragraph [0003]).

Claim 13, Bantz in view of Dresti further teaches:
The control circuitry is further configured to control the communication circuitry to transmit one of a plurality of video contents to one of the plurality of display devices via local area network streaming (Bantz, Paragraph [0023], The video content is streamed at personal computers 11 and 12 via local area network 22.).

Claim 15, Bantz in view of Dresti further teaches:
The communication circuitry is further configured to communicate with the plurality of electronic apparatuses (Bantz, Fig. 1: 30, 37, 38, Paragraphs [0023-0024]), 
wherein the control circuitry is further configured to 
identify status information indicating a status of the each electronic apparatus of the plurality of electronic apparatuses based on communication between the communication circuitry and the plurality of electronic apparatuses (Dresti, Paragraph [0090], The status of devices may be communicated to the PDA 1150, e.g. home theatre devices.), and 
control the list of the plurality of electronic apparatuses based on the status of the each electronic apparatus of the plurality of electronic apparatuses (Dresti, Fig. 11, Paragraph [0151], One example status of whether or not a device, e.g. a TV, is on.  The system allows for the turning on or off of the device based on a power button 117 on the display.), and 
wherein, to control the list of the plurality of electronic apparatuses based on the status of the each electronic apparatus of the plurality of electronic apparatuses, the control circuitry is further configured to control one of the plurality of electronic apparatuses to be displayed and grayed-out in the list when the information indicates that the one of the plurality of electronic apparatuses is in an inactive state (Dresti, Paragraphs [0138-0139], The user may select an icon representing a device that has not been set up and may configure the device to work in the system.  An example is a TV that requires setup.).

Claim 16, Bantz in view of Dresti further teaches:
At least one of the plurality of electronic apparatuses is a recorder that is configured to record the video content (Dresti, Paragraph [0045], One device includes a VCR.).

Claim 17, Bantz in view of Dresti further teaches:
At least one of the plurality of electronic apparatuses is a second display that is configured to display the video content (Dresti, Fig. 11: 112, It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system in Dresti to include more than one TV, as a matter of engineering choice and desire of the user.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  Thus, an additional TV would be interpreted as a second display.  See MPEP 2144.04.).

Claim 18, Bantz in view of Dresti further teaches:
The communication circuitry is further configured to communicate with at least one of the plurality of electronic apparatuses via an IP (internet protocol) network (Bantz, Paragraph [0023], The network utilizes the Internet 99 for communicating with one of the server computers 37 and 38 (see also Dresti, Paragraph [0030]).).

Claim 19, Bantz in view of Dresti further teaches:
Each electronic apparatus of the plurality of electronic apparatuses is setup to communicate with the communication circuitry (Bantz, Paragraph [0023-0024], The server computer 30, server computer 37, and server computer 38 are all setup to communicate with personal computer 11 and/or personal computer 12.).

Claim 20, Bantz in view of Dresti further teaches:
Each electronic apparatus of the plurality of electronic apparatuses is setup to communicate with the communication circuitry (Bantz, Paragraph [0023-0024], The server computer 30, server computer 37, and server computer 38 are all setup to communicate with personal computer 11 and/or personal computer 12.).

Claim 21, Bantz in view of Dresti further teaches:
The control circuitry is further configured to control the display to display the graphical user interface including the list including the information on the plurality of electronic apparatuses (Dresti, Fig. 11), wherein one or more of the plurality of electronic apparatuses are in an in-active state and are grayed-out in the list (Dresti, Fig. 11, Paragraph [0138], A plurality of devices are shown to not be programmed into the device, i.e. are in an inactive state.).

Claim 22, Bantz in view of Dresti further teaches:
The control circuitry is further configured to determine whether the selection of the at least one of the plurality of display devices is a selection of an display device that is in the in-active state, and communicate with the output device to change a status of the display device from the in- active state to an active state in response to determining that the selection of the at least one of the plurality of display devices is the selection of the display device that is in the in-active state (Dresti, Paragraphs [0138-0139], The user may select an icon representing a device that has not been set up and may configure the device to work in the system.  An example is a TV that requires setup.).

Claim 23, Bantz in view of Dresti further teaches:
The control circuitry is further configured to determine whether the selection of the selected video source device is a selection of a video source device that is in the in-active state, and 
communicate with the selected video source device to change a status of the selected video source device from the in-active state to an active state in response to determining that the selection of the one selected video source device is the selection of the selected video source device that is in the in-active state (Dresti, Paragraphs [0138-0139], The user may select an icon representing a device that has not been set up and may configure the device to work in the system.  An example is a DVD player that requires setup.).

Claim 24, Bantz in view of Dresti further teaches:
The plurality of display devices include respective displays, each display of the respective displays configured to display the video content from the selected video source device (Bantz, Paragraph [0027], The received video stream is decoded and fed to the media card in the user’s device.  It is noted that the user’s device includes a personal computer 11 or 12, which represents a respective display (see Bantz, Paragraph [0022]).  In the combination of Bantz in view of Dresti, the graphical user interface (see Dresti, Fig. 11) is used to select the respective display (see Bantz, Fig. 1: 11, 12).).

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the Applicant’s amendment and corresponding arguments do not overcome the combination of Bantz in view of Dresti despite any shortcomings of each reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683